Citation Nr: 0637685	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  95-42 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a bilateral finger 
disorder.

3.  Entitlement to service connection for a bilateral elbow 
disorder.

4.  Entitlement to service connection for a depressive 
disorder.

5.  Entitlement to an initial compensable evaluation for 
rhinitis.

6.  Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1975 to February 
1994.  The veteran also had one year, 10 months, and 15 days 
of active service prior to November 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded on several occasions, and 
that with respect to the issues of entitlement to service 
connection for left shoulder disorder, a bilateral finger 
disorder, a bilateral elbow disorder, and a depressive 
disorder, the action requested in those remands has been 
accomplished to the extent possible.  These claims are now 
ready for further appellate review.

The Board further notes that while evidence has recently been 
received by the Board without a waiver of its initial review 
by the regional office (RO), the Board finds that it does not 
contain any evidence pertinent to the veteran's claims for 
service connection.  Consequently, the Board does not find it 
necessary to take any action as to these claims with respect 
to a waiver of the RO's initial consideration of this 
evidence.  

The issues of entitlement to initial compensable ratings for 
rhinitis and sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current evidence of a left shoulder disorder 
that has been related to active service.

2.  There is no current evidence of a bilateral finger 
disorder that has been related to active service.

3.  There is no current evidence of a bilateral elbow 
disorder that has been related to active service.

4.  There is no current evidence of a depressive disorder 
that has been related to active service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A bilateral finger disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  A bilateral elbow disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  A depressive disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claims.

First, a January 2002 letter to the veteran advised the 
veteran of the evidence that the Department of Veterans 
Affairs (VA) would obtain for the veteran and the evidence 
that the veteran was to obtain on his own behalf.

In addition, following the Board's remands of July 2003 and 
July 2004, the veteran was provided with a July 2004 letter 
that advised the veteran of the evidence necessary to 
substantiate his claims, and the respective obligations of VA 
and the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the July 2004 VCAA notice letter came after the 
initial rating decision that denied the claims and did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.


II.  Entitlement to Service Connection for a Left Shoulder 
Disorder, a Bilateral Finger Disorder, a Bilateral Elbow 
Disorder, and a Depressive Disorder

Background

Service medical records reflect that in July 1976, there was 
an impression that included possible situational stress-hay 
fever.  

Periodic service examination of the upper extremities in July 
1985 revealed normal findings.  Psychiatric examination at 
this time was also negative.

A service treatment record dated in December of an unknown 
year reflects that the veteran was treated for tendonitis of 
the right thumb.

At the veteran's over 40 service examination in May 1991, the 
veteran denied a history of swollen or painful joints, 
arthritis, bone deformity, painful or "trick" shoulder or 
elbow, or problems with depression.  Examination of the upper 
extremities again revealed normal findings, and psychiatric 
examination was also negative.

Retirement examination in November 1993 revealed that the 
veteran reported a history of swollen or painful joints 
involving multiple joints, including the shoulders, knees, 
and ankles, arthritis, bone deformity, painful or "trick" 
shoulder or elbow, and depression.  He more specifically 
noted treatment of his right thumb in December 1989 and his 
knee in March 1988.  He asserted that he frequently suffered 
from arthritis over the previous three years that had been 
untreated.  Little toe off-set above other toes, and painful 
shoulder and elbow pain had also reportedly been experienced 
over the previous three years, and had also been untreated.  
His depression was reportedly due to a lot of stress and was 
intermittent.  

The retirement examination examiner indicated that the 
veteran's problem list included depression without 
psychiatric care.  Evaluation of the upper extremities was 
again noted to reveal normal findings as was the veteran's 
psychiatric examination.

VA general medical examination in July 1994 revealed that the 
veteran complained of bilateral joint pains coming and going 
mildly over the knees, fingers, elbows, and shoulders.  The 
veteran also reported being slightly apprehensive and noted a 
history of depression.  He denied being depressed at this 
moment.  Physical examination revealed that movements at 
various joints were full, including the shoulders, elbows and 
fingers.  There was no evidence of arthritis in any of these 
joints.  Although the veteran complained of polyarthalgias, 
no objective signs were noticed.  The diagnoses included 
polyarthralgias, including the knees, fingers, elbows, and 
shoulders, with no objective signs noticed.

VA mental disorders examination in July 1994 revealed that 
although the veteran seemed somewhat depressed, he described 
his spirits as "pretty level."  The Axis I diagnosis was 
depressive disorder, not otherwise specified.  

In a private medical record from Dr. Swarner, dated in 
October 1995, the veteran reported a history of fatigue, 
headache, and depression.  He also reported a history of 
lower back and knee (also fingers and shoulder) pains.  
Examination revealed no edema and that finger involvement was 
mostly in the metacarpal phalangeal (MP) joints.  The veteran 
indicated that X-rays had not been taken to confirm the 
presence of arthritis, and it was not indicated that X-rays 
were taken at this time.  The diagnosis included 
polyarticular arthritis.  

VA general medical examination in September 1996 revealed 
that the veteran complained of mild joint pain.  The 
diagnosis included history of questionable arthritis, without 
an abnormal erythrocyte sedimentation rate (ESR), and 
bilateral shoulders without X-ray evidence of disease.

VA joints examination in November 1997 revealed that the 
veteran complained of pain in his elbows, shoulders, and 
knees.  Stiffness and sharp pains in the elbow reportedly 
began in 1987, at which time he was checked for this.  He 
further stated that this pain would come and go, and was not 
currently bothering him.  He stated that the shoulders were 
not bad.  After moving around in the morning, he would not 
have any problems with his shoulders the rest of the day.  
Physical examination revealed full range of motion of the 
elbows and shoulders without pain.  The diagnosis included 
painful elbows, not found on this examination, and painful 
shoulders, not found on this examination.  The examiner 
commented that there was no causal relationship between these 
joint pains and the veteran's service-connected rhinitis or 
sinusitis.  

November 1997 VA hand examination revealed that the veteran 
denied any current problems with his fingers and that 
examination showed full range of motion of the fingers.  The 
diagnosis was arthralgia of the fingers, and the examiner 
commented that there was no causal relationship of the 
veteran's painful fingers and his service-connected rhinitis 
or sinusitis.

VA mental disorders examination in November 1997 revealed the 
examiner's opinion that with respect to depression, it did 
not really seem that the veteran had depressive symptoms, 
especially since he had not sought treatment nor been on any 
medications over the last 20 years or so that he believed he 
might have had depression.  

November 1997 X-rays of the hands, elbows, and shoulders 
revealed normal findings.

VA mental disorders examination in January 1999 revealed that 
since the veteran's last evaluation four years earlier, the 
veteran had gotten divorced and remarried, and was now having 
some difficulty with concentration.  The examiner noted that 
at this point, the veteran was not having any depression or 
any depressive feelings, and was instead having some 
concentration problems.  The examiner stated that the veteran 
may have a depressive order, not otherwise specified.  The 
Axis I diagnosis was history of depressive order, not 
otherwise specified. 

VA joints examination in January 1999 revealed that the 
veteran complained of stiffness in all of his joints.  The 
diagnosis included joint stiffness with bone scan noting 
increased activity of the right acromioclavicular (AC) joint, 
degenerative changes.  The examiner reserved his impression 
for receipt of certain diagnostic studies and the claims 
file.  

VA mental disorders examination in February 2000 revealed 
that affect during examination did not support the idea of 
depression.  The Axis I diagnosis was "Nil."

VA neurological examination in February 2000 revealed that 
physical examination of the hand indicated full painless 
range of motion in all joints of both hands.  The elbows and 
shoulders were also noted to have full range of motion, and 
the impression included history of bilateral hand pain with 
normal examination, normal examination of the bilateral 
shoulders with early degenerative changes on the right AC 
joint as noted by bone scan, and normal examination of the 
bilateral elbows.  

A private medical record from Dr. Dahlin, dated both in 
October 2003 and August 2004, indicate the veteran's report 
of a history of arthritis.


Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  In 
addition, under 38 C.F.R. § 3.307(a)(3), a veteran who 
manifests within one year of separation from service, a 
disease that is considered to be chronic as listed in 
38 C.F.R. § 3.309 to a degree of 10 percent or more shall be 
service connected, the absence of any findings of that 
particular disease during service notwithstanding.  38 C.F.R. 
§ 3.309(a) lists the diseases to be considered chronic to 
include arthritis.

The Board has carefully reviewed the evidence related to 
these claims, and first notes that with respect to all of the 
claims, there is no current evidence of disability that can 
be linked to service.

More specifically, while the record does reflect earlier 
reports of depressive disorder, not otherwise specified, in 
July 1994, and a non-X-ray based private diagnosis of 
polyarticular arthritis in October 1995, X-rays of the left 
shoulder, hands, and elbows taken after October 1995 do not 
confirm the presence of arthritis, and after July 1994, the 
veteran has, at best, been given a diagnosis of depression by 
history only.  Under the basic statutory framework and the 
case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  In addition, while the veteran has 
clearly been evaluated for his intermittent complaints of 
pain in the left shoulder, elbows, and fingers, the Board's 
review of the medical records since July 1994 do not reflect 
a specific diagnosis of psychiatric disability, and records 
dated since October 1995 do not reflect a specific diagnosis 
of any disability of the left shoulder, fingers, or elbows.  

Moreover, although the veteran in good faith believes that he 
currently suffers from a depressive disorder and/or 
disability of the left shoulder, fingers, and/or elbows, he 
has not demonstrated any special education or medical 
training that enables him to diagnose any such disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses of depression or disability of the left 
shoulder, fingers, and hands, on the other, the Board finds 
that the preponderance of the evidence is clearly against 
entitlement to service connection for a disorders of the left 
shoulder, fingers, and elbows, or a depressive disorder.


ORDER

The claim for service connection for a left shoulder disorder 
is denied.

The claim for service connection for a bilateral finger 
disorder is denied.

The claim for service connection for a bilateral elbow 
disorder is denied.

The claim for service connection for a depressive disorder is 
denied.


REMAND

With respect to the remaining issues of issues of entitlement 
to initial compensable ratings for rhinitis and sinusitis, 
the Board notes that while the record reflects that the RO 
took appropriate steps to furnish the veteran with the 
examination requested in the Board's remand of July 2004, the 
record further reflects that the veteran has recently 
obtained a new address.  The Board is also unable to rule out 
whether the veteran's inability to report for his previously 
scheduled examination may have been due in part to his change 
of address.  

Consequently, the Board finds that these issues should again 
be remanded so that an additional effort can be made to 
afford the veteran the previously requested examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
new VA examination to determine the 
current severity of his service-
connected rhinitis and sinusitis.  Any 
and all studies deemed necessary should 
be performed.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner.  

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issues of entitlement to an increased 
rating for service-connected rhinitis and 
sinusitis should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


